 

f Case 1:19-mj-00294-GMH Document4 Filed 11/27/19 Page 1 of 2

a

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA,

Vv.

|
—— Criminal Case No. L: G2
Ty Lingo UY / dah ppl ld he Criminal Case N LEY
Defendant. | F I L FE D

NOV'2 7 2019

ORDER Clerk, U.S. Dig istrict and

Bankru Uptcy Courts

Upon consideration of the motion by the government/Defendant for an examination of the
°

mental competency of Defendant, pursuant to 18 U.S.C. § 4241, and the representations made in
support thereof, itis this 27 “day of W/VEx EL 00/7

ORDERED that Defendant be examined by the psychological or psychiatric staff of the

 

D.C. Department of Behavioral Health, Pretrial and Assessment Branch (“DBH7”), for the purpose
of a forensic screening for a preliminary assessment of Defendant’s competency, and that after
such examination a report be made to this Court as to

(1) Whether Defendant is presently mentally competent to understand the proceedings
against him or her and to properly assist in the preparation of his or her defense; and

(2) If the answer to the preceding question is in the negative, does the examining
psychiatrist believe Defendant should be transferred to a mental facility for further .
examination and treatment?

The Court requests, but does not order, that the report generated as a result of this initial screening

be completed by lal 3 , 20 / 7. subject to the availability of staff resources

 

to honor this request.

 
 

 

Case 1:19-mj-00294-GMH Document 4 Filed 11/27/19 Page 2 of 2

It is further ORDERED that the United States Marshal, or his designated deputy, transport
Defendant to the Cellblock in the Superior Court for the District of Columbia on Le 2 / 1. 7

20 2 q, for the purpose of a preliminary competency examination.

It is further ORDERED that the Assistant United States Attorney assigned to this matter
shall immediately submit the paperwork necessary to ensure the timely payment of DBH for the
preliminary competency examination and report. The AUSA should coordinate payment through

~Tina Wall and/or Sallie Rynas of the United States Attorney’s Office for the District of Columbia.
‘ It is further ORDERED that the parties shall appear for a further hearing on this matter on
/. 4 20 LF, before the undersigned in Courtroom 6. | /. MS J cr

SO ORDERED.

‘\
a

Date. “H/AV SSF &. MICHAEL HARVEY
UNITED STATES MAGISTRATE JUDGE
